Exhibit 99.1 Form 51-102F3 Material Change Report Item 1. Name and Address of Company SilverCrest Mines Inc. (the “Company”) Suite501, 570 Granville Street Vancouver, British Columbia CanadaV6C3P1 Item 2. Date of Material Change October5, 2012. Item 3. News Release News Release dated October5, 2012 was disseminated through Marketwire. Item 4. Summary of Material Change The Company entered into a letter agreement with Dundee Securities Ltd. on behalf of a syndicate of underwriters led by Dundee Securities Ltd. and Canaccord Genuity Corp. to purchase 11,765,000 common shares of the Company at a price of $2.55 per Common Share for gross proceeds of $30,000,750 on a bought deal basis. Item 5.1 Full Description of Material Change The Company entered into a letter agreement with Dundee Securities Ltd. on behalf of a syndicate of underwriters led by Dundee Securities Ltd. and Canaccord Genuity Corp. (the “Underwriters”) to purchase 11,765,000 common shares of the Company (the "Common Shares") at a price of $2.55 per Common Share for gross proceeds of $30,000,750 on a bought deal basis (the "Offering"). Pursuant to the Offering, the Company will grant to the Underwriters an over-allotment option to increase the size of the Offering by up to an additional 15%, such option being exercisable in whole or in part at any time prior to 30 days after the closing of the Offering. The net proceeds from the Offering will be used to eliminate the remainder of the Company’s gold hedge commitments and for general corporate purposes including working capital. Closing of the Offering is anticipated to occur on or about October 30, 2012 and is subject to the receipt of applicable regulatory approvals including approval of the TSX Venture Exchange and the NYSE MKT. On the closing of the Offering, the Underwriters will receive a cash commission equal to 5.5% of the gross proceeds of the Offering. The Common Shares will be offered in all provinces of Canada (except Quebec) by way of a short form prospectus and in the United States pursuant to applicable exemptions under United States securities laws. Item 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6. Reliance on subsection 7.1(2) of National Instrument 51-102 Not applicable. Item 7. Omitted Information Not applicable. Item 8. Executive Officer J. Scott Drever, President Telephone:(604) 694-1730 Item 9. Date of Report October10, 2012 - 2 -
